COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
                                                                  No. 08-08-00354-CR
                                                  §
 IN RE: R. WAYNE JOHNSON,                                   AN ORIGINAL PROCEEDING
                                                  §
                                                                      IN MANDAMUS
                   Relator.                       §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, R. Wayne Johnson, seeks a writ of mandamus to compel the Judge of the County

Court at Law No. 3, of El Paso County Texas, to rule on his “Motion to Disqualify Counsel,” and

his “Motion to Strike Defendant’s Answer.”

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Johnson has not demonstrated he is

entitled to the relief requested. See TEX .R.APP .P. 52.8. Relator’s petition is therefore denied.


January 29, 2009
                                                      ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)